Citation Nr: 0844096	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected nasal fracture.

2.  Entitlement to service connection for right knee 
degenerative joint disease with meniscal calcifications.  

3.  Entitlement to service connection for a left knee 
condition.  

4.  Entitlement to service connection for a back condition.  

5.  Entitlement to service connection for a left shoulder 
condition.  

6.  Entitlement to service connection for a right shoulder 
condition.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for anxiety.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hormonal imbalance due to atrophy of the testicles.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1968 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for a nasal fracture and 
assigned an initial noncompensable rating; denied service 
connection for disabilities of the right knee, left knee, 
back, left shoulder, right shoulder, and PTSD/anxiety; and, 
confirmed and continued a prior unappealed denial of service 
connection for hormonal imbalance due to atrophy of the 
testicles.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in November 2008, the 
veteran requested to appear at a personal hearing before a 
Veterans Law Judge via video conference at the RO.  

In light of the veteran's request, the case is REMANDED to 
the RO for the following action:

Schedule the veteran for a video-
conference hearing at the RO and notify 
the veteran of the scheduled hearing 
date.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




